As filed with the Securities and Exchange Commission on January 21, 2015 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file numbers: 033-00499 and 811-04417 Shelton Funds (Exact name of registrant as specified in charter) 1050 17th St. Suite 1710, Denver, Colorado 80265 (Address of principal executive offices) (Zip code) Stephen C. Rogers 1050 17th St. Suite 1710, Denver, Colorado 80265 (Name and address of agent for service) (415) 398-2727 Registrant's telephone number, including area code Date of fiscal year end: August 31 Date of reporting period: November 30, 2014 Item 1. Schedule of Investments CALIFORNIA TAX FREE INCOME FUND Portfolio of Investments 11/30/2014 SECURITY DESCRIPTION Par Value Rate Maturity Value Municipal Bonds (96.44%) BAY AREA TOLL AUTHORITY San Francisco Bay Area Toll Bridge Revenue Bonds; 2006 Series F 4/1/2031 San Francisco Bay Area Toll Bridge Revenue Bonds; 2009 Series F-1 4/1/2034 CALIFORNIA DEPARTMENT OF PUBLIC WORKS BOARD Lease Revenue Bonds; 2009 Series I-1 11/1/2029 CALIFORNIA DEPARTMENT OF WATER RESOURCES Power Supply Revenue Bonds; Series 2010L 5/1/2019 CALIFORNIA EDUCATIONAL FACILITIES AUTHORITY Revenue Bonds (Occidental College); Series 2005A 10/1/2030 Revenue Bonds (University of Southern California); Series 2009A 10/1/2038 CALIFORNIA HEALTH FACILITIES FINANCING AUTHORITY Revenue Bonds (St. Joseph Health System); Series 2013C 10/15/2019 CALIFORNIA STATE UNIVERSITY, TRUSTEES OF THE Systemwide Revenue Bonds; Series 2012A 11/1/2030 CALIFORNIA, STATE OF General Obligation Refunding Bonds; 2005 5/1/2027 Tax-Exempt Various Purpose General Obligation Bonds 4/1/2038 Various Purpose General Obligation Bonds 6/1/2033 CAMPBELL UNION HIGH SCHOOL DISTRICT General Obligation Refunding Bonds; 2009 8/1/2030 EAST BAY MUNICIPAL UTILITY DISTRICT Water System Revenue Refunding Bonds; Series 2009A 12/1/2015 EAST SIDE UNION HIGH SCHOOL DISTRICT General Obligation Refunding Bonds (2012 Crossover); 2006 9/1/2023 FOOTHILL-DE ANZA COMMUNITY COLLEGE DISTRICT Election of 1999 General Obligation Bonds; Series C 8/1/2027 LA MIRADA REDEVELOPMENT AGENCY, SUCCESSOR AGENCY TO THE Subordinate Tax Allocation Refunding Bonds; 2014 Series A 8/15/2023 LOS ANGELES COMMUNITIES REDEVELOPMENT AGENCY Bunker Hill Project Revenue Bonds; Series 2004A 12/1/2027 LOS ANGELES COUNTY METROPOLITAN TRANSPORTATION AUTHORITY Proposition A First Tier Senior Sales Tax Revenue Refunding Bonds; Series 2012-A 7/1/2021 Proposition C Sales Tax Revenue Refunding Bonds; Senior Bonds; Series 2013-A 7/1/2023 LOS ANGELES DEPARTMENT OF WATER AND POWER Power System Revenue Bonds; 2011 Series A 7/1/2018 Power System Revenue Bonds; 2013 Series A 7/1/2017 Water System Revenue Bonds; 2012 Series A 7/1/2037 LOS ANGELES UNIFIED DISTRICT OF CALIFORNIA General Obligation Refunding Bonds; 2005 Series A-1 7/1/2020 LOS ANGELES, CITY OF General Obligation Refunding Bonds; Series 2012-A 9/1/2021 LOS ANGELES, HARBOR DEPARTMENT OF THE CITY OF Revenue Bonds; 2014 Series C 8/1/2023 LOS RIOS COMMUNITY COLLEGE DISTRICT General Obligation Bonds; 2008 Election, Series B 8/1/2032 METROPOLITAN WATER DISTRICT OF SOUTHERN CALIFORNIA Water Revenue Bonds; 2008 Authorization, Series C 7/1/2035 Water Revenue Refunding Bonds; 2011 Series A-2 5/1/2015 Waterworks General Obligation Refunding Bonds; 2005 Series A 3/1/2016 MT. DIABLO UNIFIED SCHOOL DISTRICT General Obligation Refunding Bonds; Election Of 2002, Series B 7/1/2020 MT. SAN ANTONIO COMMUNITY COLLEGE DISTRICT General Obligation Bonds; Election of 2008, Series 2013A 8/1/2034 PASADENA ELECTRIC REVENUE Electric Revenue Refunding Bonds; Series 2010A 6/1/2020 PERALTA COMMUNITY COLLEGE DISTRICT General Obligation Refunding Bonds; 2012 8/1/2018 RANCHO SANTIAGO COMMUNITY COLLEGE DISTRICT General Obligation Refunding Bonds; 2012 9/1/2020 REGENTS OF THE UNIVERSITY OF CALIFORNIA General Revenue Bonds; 2014 Series AM 5/15/2029 RIVERSIDE COUNTY PALM DESERT FINANCING AUTHORITY Lease Revenue Bonds; 2008 Series A 5/1/2022 ROSEVILLE FINANCE AUTHORITY Electric System Revenue Refunding Bonds; Series 2013 2/1/2025 ROSEVILLE NATURAL GAS FINANCING AUTHORITY Gas Revenue Bonds; Series 2007 2/15/2024 ROSEVILLE WOODCREEK WEST Special Tax Refunding Bonds; Series 2005 9/1/2030 SACRAMENTO CITY FINANCING AUTHORITY Capital Improvement Revenue Bonds; 2006 Series A 12/1/2036 SADDLEBACK VALLEY UNIFIED SCHOOL DISTRICT PUBLIC FINANCING AUTHORITY Special Tax Revenue Bonds; 1996 Series A 9/1/2016 SAN FRANCISCO, CITY AND COUNTY General Obligation Bonds (Clean and Safe Neighborhood Parks Bonds, 2012); Series 2013A 6/15/2033 General Obligation Refunding Bonds; Series 2011-R1 6/15/2016 Second Series Revenue Refunding Bonds; Series 2010C-E 5/1/2020 SAN FRANCISCO, PUBLIC UTILITIES COMMISSION OF THE CITY AND COUNTY OF Whitewater Revenue Bonds, 2013 Series A 10/1/2021 SAN MARINO UNIFIED SCHOOL DISTRICT General Obligation Bonds; 1998 Series B 7/1/2016 SANTA ANA UNIFIED SCHOOL DISTRICT Certificates of Participation; 2007 4/1/2037 SANTA CLARA COUNTY FINANCING AUTHORITY Lease Revenue Bonds; 2008 Series A 11/15/2016 SANTA MARIA JOINT UNION HIGH SCHOOL DISTRICT General Obligation Bonds; Election of 2004, Series 2005 8/1/2029 SANTA MONICA - MALIBU UNIFIED SCHOOL DISTRICT General Obligation Bonds; Election of 2006, Series A 8/1/2032 SONOMA COUNTY JUNIOR COLLEGE DISTRICT Prerefunded; Election 2002 Series 8/1/2027 Unrefunded; Election 2002 Series B 8/1/2027 SOUTHERN CALIFORNIA PUBLIC POWER AUTHORITY Windy Point/Windy Flats Project Revenue Bonds; 2010-1 7/1/2023 VAL VERDE UNIFIED SCHOOL DISTRICT Refunding and School Construction Project; 2005 Series B 1/1/2024 WEST VALLEY MISSION COMMUNITY COLLEGE DISTRICT General Obligation Bonds; Election of 2004, 2006 Series A 8/1/2030 WILLIAM S. HART UNION HIGH SCHOOL DISTRICT General Obligation Bonds; 2001 Election, Series B 9/1/2029 YUBA COUNTY LEVEE FINANCING AUTHORITY Revenue Bonds; 2008 Series A 9/1/2038 Total Municipal Bonds (Cost $87,181,753) Variable Rate Demand Notes* (3.08%) CALIFORNIA MUNICIPAL FINANCE AUTHORITY Recovery Zone Bonds; Series 2010A 11/1/2035 CALIFORNIA STATEWIDE COMMUNITIES DEVELOPMENT AUTHORITY Pollution Control Revenue Refunding Bonds; Series 2002 5/15/2024 IRVINE, CITY OF Assessment District No. 87-8; Limited Obligation Improvement Bonds; Adjustable Rate Series 9/2/2024 Total Variable Rate Demand Notes (Cost $2,950,000) Total Investments (Cost $90,131,753) (a) (99.52%) Other Net Assets (0.48%) Net Assets (100.00%) (a) Aggregate cost for federal income tax purposes is $90,131,753. At November 30, 2014, unrealized appreciation (depreciation) of securities for federal income tax purposes is as follows: Unrealized appreciation Unrealized depreciation ) Net unrealized appreciation Because tax adjustments are calculated annually, the above tax figures reflect the tax adjustments outstanding at the Fund's previous fiscal year end. For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual and annual reports. * Stated maturity reflects next reset date. U.S. GOVERNMENT SECURITIES FUND Portfolio of Investments 11/30/2014 Security Description Par Value Rate Maturity Value Government National Mortgage Association (5.94%) % 4/15/2016 % 5/15/2016 % 9/15/2018 % 7/15/2020 % 1/15/2025 % 1/15/2026 % 4/15/2036 % 3/15/2038 % 6/15/2038 Total Government National Mortgage Association (Cost $1,477,669) United States Treasury Bonds (6.07%) % 5/15/2038 Total United States Treasury Bonds (Cost $1,556,557) United States Treasury Notes (87.01%) % 2/15/2015 % 6/30/2016 % 6/30/2017 % 2/28/2018 % 11/15/2018 % 2/15/2019 % 8/15/2020 % 2/15/2021 % 2/15/2022 % 8/15/2023 Total United States Treasury Notes (Cost $23,678,500) Total Investments (Cost $26,712,726) (a) (99.02%) Other Net Assets (0.98%) Net Assets (100.00%) (a) Aggregate cost for federal income tax purposes is $26,712,726. At November 30, 2014, unrealized appreciation (depreciation) of securities for federal income tax purposes is as follows: Unrealized appreciation Unrealized depreciation ) Net unrealized appreciation Because tax adjustments are calculated annually, the above tax figures reflect the tax adjustments outstanding at the Fund's previous fiscal year end. For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual and annual reports. SHORT-TERM U.S. GOVERNMENT BOND FUND Portfolio of Investments 11/30/2014 Security Description Par Value Rate Maturity Value Government National Mortgage Association (3.18%) % 6/20/2034 % 11/20/2034 Total Government National Mortgage Association (Cost $226,273) United States Treasury Notes (95.44%) % 1/31/2015 % 6/15/2015 % 1/31/2016 % 6/30/2016 % 1/31/2017 % 7/31/2017 Total United States Treasury Notes (Cost $6,987,619) Total Investments (Cost $7,213,892) (a) (98.62%) Other Net Assets (1.38%) Net Assets (100.00%) (a) Aggregate cost for federal income tax purposes is $7,213,892. At November 30, 2014, unrealized appreciation (depreciation) of securities for federal income tax purposes is as follows: Unrealized appreciation Unrealized depreciation ) Net unrealized appreciation Because tax adjustments are calculated annually, the above tax figures reflect the tax adjustments outstanding at the Fund's previous fiscal year end. For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual and annual reports. THE UNITED STATES TREASURY TRUST Portfolio of Investments 11/30/2014 Value Security Description Par Value Maturity (Note 1) United States Treasury Bills DN (b) (99.96%) 12/11/2014 1/8/2015 2/5/2015 3/5/2015 12/18/2014 1/15/2015 1/29/2015 3/12/2015 3/26/2015 4/2/2015 Total United States Treasury Bills DN (Cost $108,997,078) Total Investments (Cost $108,997,078) (a) (99.96%) Other Net Assets (0.04%) Net Assets (100.00%) (a) Aggregate cost for federal income tax purposes is $108,997,078. Because tax adjustments are calculated annually, the above tax figure reflects the tax adjustments outstanding at the Fund's previous fiscal year end. For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual and annual reports. (b) Discount Note. Yield to maturity is between 0.01% - 0.03%. S&P Portfolio of Investments (Unaudited) 11/30/2014 Security Description Shares Value Common Stock (98.75%) Basic Materials (2.99%) Air Products & Chemicals, Inc. Airgas, Inc. Alcoa, Inc. Allegheny Technologies Inc CF Industries Holdings, Inc Dow Chemical Co. Eastman Chemical Co. Ecolab, Inc. EI Du Pont de Nemours & Co. FMC Corp. Freeport-McMoRan Inc. Int'l. Flavors & Fragrance Inc International Paper Co. LyondellBasell Industries NV MeadWestvaco Corp. Monsanto Co. Newmont Mining Corp. Nucor Corp. PPG Industries, Inc. Praxair Inc. Sherwin Williams Co. Sigma-Aldrich Corp. Mosaic Co/The United States Steel Corp Veritiv Corp.* 60 Total Basic Materials Communications (11.66%) Amazon.Com Inc.* AT&T Inc Cablevision Systems Corp CBS Corp CenturyLink Inc Cisco Systems, Inc. Comcast Corp. Corning, Inc. DIRECTV* Discovery Communications Inc* Discovery Communications Inc. Class C* EBay, Inc.* Expedia Inc F5 Networks, Inc.* Facebook Inc. Cl A* Gannett Co. Inc. Google Inc Cl A* Google Inc* Graham Holdings Co. 47 Harris Corp. Interpublic Group Co.'s Inc. Juniper Networks, Inc. Keysight Technologies Inc* Motorola Solutions, Inc. Netflix Inc* News Corp* Nielsen NV Omnicom Group, Inc. Priceline Group Inc* Scripps Networks Interactive Symantec Corp. Time Warner Cable Inc. Time Warner Inc. TripAdvisor Inc* Twenty-First Century Fox Inc. VeriSign Inc* Verizon Communications, Inc. Viacom Inc Walt Disney Co. Windstream Holdings Inc. Yahoo! Inc.* Total Communications Consumer, Cyclical (9.54%) AutoNation, Inc.* AutoZone, Inc.* Bed Bath & Beyond, Inc.* Best Buy Co. Inc. BorgWarner, Inc. Carmax Inc.* Carnival Corp. Chipotle Mexican Grill Inc Class A* Coach Inc Costco Wholesale Corp CVS CaremarkCorp. Darden Resturants Inc. Delphi Automotive PLC Delta Air Lines Inc. Dollar General Corp* Dollar Tree Inc* Fastenal Co. Ford Motor Co. Fossil Group Inc* GameStop Corp. Cl A Gap, Inc. Genuine Parts Company Goodyear Tire & Rubber Co. Harley Davidson, Inc. Harman International Ind. Inc. Hasbro, Inc. Home Depot, Inc. Johnson Controls, Inc. Kohls Corp. L Brands Inc Lennar Corp. Lowe's Cos. Inc. Macy's Inc Marriott International, Inc/DE Mattel, Inc. McDonald's Corp. Michael Kors Holdings Ltd* Mohawk Industries, Inc.* Newell Rubbermaid, Inc. NIKE, Inc. Nordstrom Inc O'Reilly Automotive Inc* PACCAR Inc. PetSmart, Inc. PulteGroup Inc. PVH Corp Ralph Lauren Corp. Ross Stores Inc. Southwest Airlines Co. Staples, Inc. Starbucks Corp. Starwood Hotels/Resorts WrldWd Target Corp. Tiffany & Co. TJX Cos. Inc. Tractor Supply Co. Under Armour Inc. Cl A* Urban Outfitters Inc* VF Corp. Walgreen Co. Wal-Mart Stores, Inc. Whirlpool Corp. WW Grainger Inc Wyndham Worldwide Corp Wynn Resorts, Ltd Yum! Brands Inc. Total Consumer, Cyclical Consumer, Non-Cyclical (22.93%) Abbott Laboratories AbbVie Inc. Actavis plc* Aetna Inc Alexion Pharmaceuticals, Inc.* Allergan Inc./United States Alliance Data Systems Corp* Altria Group, Inc. Amerisource Bergen Corp. Amgen, Inc. Archer-Daniels-Midland Co Automatic Data Processing, Inc Avery Dennison Corp. Avon Products, Inc. Baxter International, Inc. Becton Dickinson and Co. Biogen Idec Inc* Boston Scientific Corp.* Bristol-Myers Squibb Co. Brown-Forman Corp Campbell Soup Co. Cardinal Health, Inc. CareFusion Corp.* CDK Global Inc. Celgene Corp.* Cigna Corp. Cintas Corp. Clorox Co. Coca-Cola Co. Coca-Cola Enterprises Inc. Colgate-Palmolive Co. Conagra Foods, Inc. Constellation Brands Inc.* Covidien PLC CR Bard Inc. DaVita HealthCare Partners Inc* DENTSPLY International, Inc. Dr Pepper Snapple Group Inc. Edwards Lifesciences Corp* Eli Lilly & Co. Equifax Inc. Estee Lauder Cos. Inc. Express Scripts Holding Co* General Mills, Inc. Gilead Sciences, Inc.* H&R Block Inc. Halyard Health Inc* Hershey Co. Hormel Foods Corp. Hospira Inc* Humana Inc Intuitive Surgical Inc* Iron Mountain Inc JM Smucker Co Johnson & Johnson Kellogg Co. Keurig Green Mountain Inc Kimberly-Clark Corp. Kraft Foods Group Inc Kroger Co. Laboratory Corp of America Hld* Lorillard Inc Mastercard Inc Cl. A Mccormick & Co. Inc./MD Mcgraw Hill Financial Inc McKesson Corp. Mead Johnson Nutrition Co. Cl A Medtronic, Inc. Merck & Co. Inc. Molson Coors Brewing Co. Mondelez International Inc Cl A Monster Beverage Corp* Moody's Corp. Mylan Inc./PA* Patterson Cos Inc PepsiCo Inc. Perrigo Co. PLC Pfizer Inc. Philip Morris Int'l Inc. Procter & Gamble Co. Quanta Services Inc.* Quest Diagnostics Inc. Regeneron Pharmaceuticals Inc.* Reynolds American Inc Robert Half International, Inc Safeway, Inc. St. Jude Medical, Inc. Stryker Corp. Sysco Corp. Tenet Healthcare Corp.* ADT Corp Total System Services Inc Tyson Foods, Inc. UnitedHealth Group Inc. Varian Medical Systems Inc* Vertex Pharmaceuticals, Inc.* WellPoint Inc Western Union Co Whole Foods Market Inc Zimmer Holdings Inc Zoetis Inc. Class A Total Consumer, Non-Cyclical Energy (8.06%) Anadarko Petroleum Corp. Apache Corp. Baker Hughes Inc. Cabot Oil & Gas Corp. Cameron International Corp* Chesapeake Energy Corp. Chevron Corp. (c) ConocoPhillips Denbury Resources Inc. Devon Energy Corp. Diamond Offshore Drilling, Inc Ensco PLC EOG Resources, Inc. EQT Corp. Exxon Mobil Corp. (c) FMC Technologies, Inc* Halliburton Co. Helmerich & Payne, Inc. Hess Corp Kinder Morgan Inc. Marathon Oil Corp. Marathon Petroleum Corp Murphy Oil Corp Nabors Industries Ltd. National Oilwell Varco Inc. Newfield Exploration Co.* Noble Corp. plc Noble Energy Inc. Occidental Petroleum Corp. ONEOK, Inc Paragon Offshore Phillips 66 Pioneer Natural Resources Co. QEP Resources Inc. Range Resources Corp. Rowan Cos Plc Schlumberger Ltd Seventy Seven Energy Inc* Southwestern Energy Co* Spectra Energy Corp Tesoro Corp. Transocean Ltd Valero Energy Corp Williams Cos., Inc. Total Energy Financial (16.32%) ACE Ltd. Aflac, Inc. Allstate Corp. American Express Co. American Int'l Group Inc. American Tower Corp. Ameriprise Financial Inc Aon PLC Apartment Invstmt & Mgmt Co Assurant Inc AvalonBay Communities Inc. Bank of America Corp. Bank of New York Mellon Corp BB&T Corp. Berkshire Hathaway, Inc.* Blackrock, Inc. Class A Boston Properties, Inc. Capital One Financial Corp. CBRE Group Inc Cl A* Charles Schwab Corp. Chubb Corp. Cincinnati Financial Corp. Citigroup, Inc. CME Group Inc,/IL Cl A Comerica, Inc. Crown Castle International Corp Discover Financial Services E*Trade Financial Corp* Essex Property Trust, Inc Equity Residential Fifth Third Bancorp Franklin Resources, Inc. General Growth Properties Inc Genworth Financial Inc-Cl A* Goldman Sachs Group, Inc. Hartford Fin'l. Svcs Grp., Inc HCP Inc Health Care REIT Inc Host Hotels & Resorts Inc Hudson City Bancorp Inc. Huntington Bancshares Inc/OH Intercontinental Exchange Inc. Invesco Ltd JPMorgan Chase & Co. KeyCorp Kimco Realty Corp. Leucadia National Corp. Lincoln National Corp. Loews Corp. M&T Bank Corp. Marsh & McLennan Co.'s, Inc. MetLife, Inc. Morgan Stanley Northern Trust Corp. People's United Financial Inc Plum Creek Timber Co. Inc. PNC Financial Services Grp Inc Navient Corp. Principal Financial Group Inc Progressive Corp. Prologis Inc. Prudential Financial Inc. Public Storage Regions Financial Corp Simon Property Group Inc. State Street Corp. SunTrust Banks Inc T. Rowe Price Group, Inc. Macerich Co. Nasdaq OMX Group Inc. Torchmark Corp. Travelers Cos, Inc Unum Group US Bancorp/MN Ventas Inc Visa Inc. Class A Vornado Realty Trust Wells Fargo & Co. (c) Weyerhaeuser Co. XL Group PLC Zions Bancorporation Total Financial Industrial (10.37%) 3M Co. Agilent Technologies, Inc. Allegion PLC AMETEK Inc. Amphenol Corp. Ball Corp. Bemis Co. Inc. Boeing Co. Caterpillar, Inc. C H Robinson Worldwide, Inc. CSX Corp. Cummins Inc. Danaher Corp. Deere & Co. Dover Corp. Eaton Corp. PLC Emerson Electric Co. Expeditors Int'l of Washington FedEx Corp. FLIR Systems Inc. Flowserve Corp. Fluor Corp. Garmin Ltd General Dynamics Corp. General Electric Co. Honeywell International, Inc. Illinois Tool Works, Inc. Ingersoll-Rand PLC Jabil Circuit, Inc. Joy Global Inc Kansas Cty Southern L3 Communications Holdings Inc Leggett & Platt, Inc. Lockheed Martin Corp. Masco Corp. Norfolk Southern Corp. Northrop Grumman Corp. Owens-Illinois Inc* Pall Corp. Parker Hannifin Corp. Pentair PLC PerkinElmer Inc Precision Castparts Corp Raytheon Co. Republic Services Inc. Rockwell Automation Inc. Rockwell Collins Inc Roper Industies Inc Ryder System, Inc. Sealed Air Corp. Snap-On Inc Stanley Black & Decker Inc Stericycle, Inc.* TE Connectivity Ltd Textron Inc. Thermo Fisher Scientific Inc Tyco International Plc Union Pacific Corp. United Parcel Service, Inc. Class B United Technologies Corp. Vulcan Materials Co. Waste Management, Inc. Waters Corp.* Xylem Inc. Total Industrial Technology (13.92%) Accenture PLC Class A Adobe Systems, Inc.* Akamai Technologies, Inc.* Altera Corp. Analog Devices, Inc. Apple, Inc. (c) Applied Materials, Inc. Autodesk, Inc.* Avago Technologies Ltd Broadcom Corp. CA Inc. Cerner Corp* Citrix Systems, Inc.* Cognizant Technology Solutions Cl A* Computer Sciences Corp. Dun & Bradstreet Corp Electronic Arts, Inc.* EMC Corp./MA Fidelity National Information First Solar Inc* Fiserv Inc.* Hewlett Packard Co. Intel Corp. Int'l Business Machines Corp. Intuit Inc. KLA-Tencor Corp. Lam Research Corp. Linear Technology Corp. Microchip Technology, Inc. Micron Technology, Inc.* Microsoft Corp. NetApp Inc. NVIDIA Corp. Oracle Corp. Paychex Inc. Pitney Bowes, Inc. QUALCOMM, Inc. Red Hat Inc.* Salesforce.com Inc* Sandisk Corp. Seagate Technology PLC Teradata Corp* Texas Instruments, Inc. Western Digital Corp. Xerox Corp. Xilinx Inc. Total Technology Utilities (2.96%) AES Corp./VA AGL Resources Inc Ameren Corp. American Electric Power, Inc. Centerpoint Energy Inc CMS Energy Corp. CONSOL Energy Inc Consolidated Edison Inc Dominion Resources, Inc./VA DTE Energy Co. Duke Energy Corp. Edison International Entergy Corp. Exelon Corp. FirstEnergy Corp. Integrys Energy Group Inc. NextEra Energy Inc NiSource Inc Northeast Utilities NRG Energy Inc. Pepco Holdings Inc. PG&E Corp. Pinnacle West Capital Corp. PPL Corp. Public Service Enterprise Inc. SCANA Corp. Sempra Energy Southern Co. TECO Energy Inc. Wisconsin Energy Corp Xcel Energy Inc. Total Utilities Total Common Stock (Cost $61,471,661) Total Investments (Cost $61,471,661) (a) (98.75%) Other Net Assets (1.25%) Net Assets (100.00%) * Non-income producing security. (a) Aggregate cost for federal income tax purpose is $61,937,615. At November 30, 2014, unrealized appreciation (depreciation) of securities is as follows: Unrealized appreciation Unrealized depreciation ) Net unrealized appreciation Because tax adjustments are calculated annually, the above tax figures reflect the tax adjustments outstanding at the Fund's previous fiscal year end. For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual and annual reports. (b) Futures contracts at November 30, 2014: Contracts - $50 times premium / delivery month / commitment / exchange S&P 500 E-MINI Notional Value Unrealized Appreciation 22 / DEC 2014 / Long / CME (c) A portion of these shares have been pledged in connection with obligations for futures contracts. S&P MIDCAP INDEX FUND Portfolio of Investments (Unaudited) 11/30/2014 Security Description Shares Value Common Stock (107.05%) Basic Materials (5.32%) Albemarle Corp. Ashland Inc Cabot Corp. Carpenter Technology Corp Commercial Metals Co. Compass Minerals International Cytec Industries, Inc. Domtar Corp Minerals Technologies, Inc. NewMarket Corp Olin Corp. PolyOne Corp. Rayonier Advanced Materials Reliance Steel & Aluminum Co. Royal Gold Inc. RPM International Inc. Sensient Technologies Corp Steel Dynamics Inc. United States Steel Corp Valspar Corp. Total Basic Materials Communications (4.87%) AMC Networks Inc.* AOL Inc* Ciena Corp.* Equinix Inc. (c) FactSet Research Systems Inc. Fortinet Inc.* InterDigital Inc. JDS Uniphase Corp.* John Wiley & Sons Inc. Lamar Advertising Co. Level 3 Communications, Inc.* Meredith Corp Neustar Inc - Class A* New York Times Co. Plantronics, Inc. Polycom Inc.* Rackspace Hosting, Inc.* RF Microdevices, Inc.* Telephone & Date Systems, Inc. TIBCO Software Inc.* Time Inc. Total Communications Consumer, Cyclical (14.86%) Abercrombie & Fitch Co. Advanced Auto Parts Inc. (c) Alaska Air Group Inc American Eagle Outfitters Inc. ANN Inc* Arrow Electronics Inc.* Ascena Retail Group, Inc* Big Lots Inc Brinker International Inc Brunswick Corp. Cabela's Inc- Cl A* Carter's, Inc. Cheesecake Factory, Inc. Chico's FAS Inc. Church & Dwight Co. Inc. (c) Cinemark Holdings Inc Copart Inc* CST Brands Inc Deckers Outdoor Corp* Dick's Sporting Goods Inc Domino's Pizza Inc. Dreamworks Animation SKG Inc. Cl A* Foot Locker Inc Guess? Inc Hanesbrands Inc Herman Miller, Inc. HNI Corp HSN Inc. Ingram Micro Inc.* International Game Technology International Speedway Corp. Class A JC Penney Co. Inc* JetBlue Airways Corp* KB Home Life Time Fitness Inc* LKQ Corp* MDC Holdings Inc MSC Industrial Direct Co. Inc. NVR Inc* Office Depot, Inc.* Oshkosh Corp Owens & Minor Inc Panera Bread Co.* Polaris Industries, Inc. Signet Jewelers Ltd. Tempur Sealy International Inc* Wendy's Co Thor Industries Inc. Toll Brothers Inc.* Watsco Inc Williams Sonoma, Inc. World Fuel Services Corp Total Consumer, Cyclical Consumer, Non-Cyclical (19.99%) Aaron's Inc. Apollo Education Group, Inc. Class A* Aqua America Inc Bio-Rad Laboratories Inc.* Charles River Laboratories* Align Technology, Inc.* Civeo Corp Community Health Systems, Inc.* Convergys Corp. Cooper Cos Inc CoreLogic Inc* Corporate Executive Board Co. Covance Inc* Cubist Pharmaceuticals, Inc.* Deluxe Corp. DeVry Education Group Inc. Endo International PLC* (c) Flowers Foods Inc FTI Consulting Inc* Gartner Inc.* Global Payments Inc. Hain Celestial Group Inc* Health Net Inc* Henry Schein Inc* (c) Hill-Rom Holdings Inc Hologic Inc* IDEXX Laboratories Inc* Ingredion Inc Jarden Corp* Lancaster Colony Corp Leidos Holdings Inc. Lifepoint Hospitals Inc* Live Nation Entertainment Inc* Manpowergroup Inc. MEDNAX, Inc* Omnicare Inc Post Holdings Inc* Rent-A-Center, Inc. ResMed Inc. Rollins Inc RR Donnelley & Sons Co. Salix Pharmaceuticals, Ltd* Scotts Miracle-Gro Co. SEI Investments Co. Services Corp International Sirona Dental Systems, Inc* Sotheby's STERIS Corp. SUPERVALU Inc.* Techne Corp. Teleflex Inc. Thoratec Corp.* Tootsie Roll Industries Inc. Towers Watson & Co. Tupperware Brands Corp. United Natural Foods Inc.* United Rentals Inc.* United Therapeutics Corp.* Universal Health Services Inc. VCA Inc.* WellCare Health Plans Inc* WEX Inc* WhiteWave Foods Co.* Total Consumer, Non-Cyclical Energy (3.95%) Atwood Oeanics, Inc.* Dresser-Rand Group Inc* Dril-Quip, Inc* Energen Corp Gulfport Energy Corp* Helix Energy Solutions Group* HollyFrontier Corp (c) Murphy USA Inc* NOW Inc* Oceaneering International, Inc Oil States International Inc* Patterson-UTI Energy, Inc. Rosetta Resources, Inc.* SM Energy Co Superior Energy Services, Inc. Unit Corp* WPX Energy Inc* Total Energy Financial (23.94%) Alexander & Baldwin Inc Alexandria Real Estate Equit. Alleghany Corp.* American Campus Communities American Financial Group, Inc. Arthur J Gallagher & Co. Aspen Insurance Holdings Ltd. Associated Banc-Corp Astoria Financial Corp. BancorpSouth Inc Bank of Hawaii Corp BioMed Realty Trust Inc Brown & Brown Inc. Camden Property Trust Cathay General Bancorp CBOE Holdings Inc. City National Corp Commerce Bancshares, Inc. Corporate Office Properties Corrections Corp. Of America Cullen/Frost Bankers, Inc. Duke Realty Corp. East West Bancorp Inc Equity One Inc Eaton Vance Corp. Everest Re Group Ltd Extra Space Storage Inc Federal Realty Invstment Trust Federated Investors, Inc. Class B First American Financial Corp First Horizon National Corp. First Niagara Financial Group FirstMerit Corp. Fulton Financial Corp. Hancock Holding Co Hanover Insurance Group Inc HCC Insurance Holdings Inc Highwoods Properties, Inc. Home Properties Inc Hospitality Properties Trust International Bancshares Corp. Janus Capital Group Inc Jones Lang LaSalle Inc. Kemper Corp Kilroy Realty Corp. LaSalle Hotel Properties Liberty Property Trust Mercury General Corp. Mid-America Apartment Comm Inc National Retail Properties Inc New York Community Bancorp Inc Old Republic Intl Corp Omega Healthcare Investors Inc PacWest Bancorp Potlatch Corp Primerica Inc Prosperity Bancshares, Inc Protective Life Corp. Raymond James Financial, Inc. Rayonier Inc Realty Income Corp Regency Centers Corp Reinsurance Group of America RenaissanceRE Holdings Ltd SLM Corp Senior Housing Prop Trust Signature Bank* SL Green Realty Corp. (c) StanCorp Financial Group, Inc. SVB Financial Group* Synovus Financial Corp. Taubman Centers Inc TCF Financial Corp. Trustmark Corp. UDR Inc Umpqua Holdings Corp. Valley National Bancorp Vectrus Inc.* Waddell & Reed Financial, Inc. Class A Washington Federal, Inc. Washington Prime Group Inc Webster Financial Corp Weingarten Realty Investors WR Berkley Corp. Total Financial Industrial (19.69%) Acuity Brands, Inc AECOM Technology Corp.* AGCO Corp. Alliant Techsystems, Inc. AO Smith Corp. AptarGroup, Inc. Avnet, Inc. B/E Aerospace, Inc.* Belden Inc Carlisle Cos Inc. CLARCOR Inc Clean Harbors Inc* Con-way Inc. Crane Co. Donaldson Co. Inc. Eagle Materials Inc Energizer Holdings, Inc. Esterline Technologies Corp.* Exelis Inc. FEI Co. Fortune Brands Home & Security Inc GATX Corp. Genesee & Wyoming Inc* Gentex Corp. Graco Inc. Granite Construction Inc Greif Inc CL A Harsco Corp Hubbell Inc. Huntington Ingalls Industries IDEX Corp. Itron, Inc* ITT Corp. JB Hunt Transport Services Inc KBR Inc Kennametal Inc. Kirby Corp* Knowles Corp* Landstar Systems Inc Lennox International Inc Lincoln Electric Holdings Inc. Louisiana-Pacific Corp.* MSA Safety Inc Mettler Toledo International* National Instruments Corp. Nordson Corp OLD Dominion Freight Line Inc.* Packaging Corp of America Regal-Beloit Corp. Rock-Tenn Co. Silgan Holdings Inc Sonoco Products Co. SPX Corp. Tech Data Corp.* Terex Corp. Tidewater Inc. Timken Co TimkenSteel Corp. Trimble Nagivation Ltd.* (c) Trinity Industries, Inc. Triumph Group Inc Valmont Industries Inc Vishay Intertechnology, Inc. Wabtec Corp Waste Connections, Inc. Werner Enterprises, Inc. Woodward Inc. Worthington Industries Inc Zebra Technologies Corp. Class A* Total Industrial Technology (9.53%) 3D Systems Corp.* ACI Worldwide Inc* Acxiom Corp.* Advanced Micro Devices, Inc.* Advent Software, Inc. ANSYS, Inc* Atmel Corp.* Broadridge Financial Solutions Inc Cadence Design System Inc.* Compuware Corp. Concur Technologies, Inc* Covisint Corp* Cree, Inc.* Cypress Semiconductor Corp. Diebold, Inc. DST Systems, Inc. Fair Isaac Corp. Fairchild Semiconductor Int'l Class A* Informatica Corp.* Integrated Device Technology* International Rectifier Corp.* Intersil Corp. Jack Henry & Associates, Inc. Lexmark International Inc. Mentor Graphics Corp. MSCI Inc. A NCR Corp.* PTC Inc.* Riverbed Technology Inc* Rovi Corp.* Science Applications Intl Corp Semtech Corp.* Silicon Laboratories Inc.* Skyworks Soulutions Inc. Solera Holdings Inc SunEdison Inc.* Synopsys Inc.* Teradyne Inc. VeriFone Systems Inc* Total Technology Utilities (4.90%) Alliant Energy Corp. Atmos Energy Corp Black Hills Corp. Cleco Corp. Great Plains Energy Inc. Hawaiian Electric Industries IDACORP Inc. MDU Resources Group Inc. National Fuel Gas Co. OGE Energy Corp. ONE Gas Inc PNM Resources Inc. Questar Corp. UGI Corp Vectren Corp. Westar Energy Inc. WGL Holdings Inc Total Utilities Total Common Stock (Cost $93,433,358) Total Investments (Cost $93,433,358) (a) (107.05%) Liabilities in Excess of Other Assets (-7.05%) ) Net Assets (100.00%) $ * Non-income producing security. (a) Aggregate cost for federal income tax purpose is $93,663,741. At November 30, 2014, unrealized appreciation (depreciation) of securities is as follows: Unrealized appreciation Unrealized depreciation ) Net unrealized appreciation Because tax adjustments are calculated annually, the above tax figures reflect the tax adjustments outstanding at the Fund's previous fiscal year end. For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual and annual reports. (b) Futures contracts at November 30, 2014: Contracts - $100 times premium / delivery month / commitment / exchange S&P MidCap E-MINI Notional Value Unrealized Appreciation 4 / DEC 2014 / Long / CME $ (c) A portion of these shares have been pledged in connection with obligations for futures contracts. S&P SMALLCAP INDEX FUND Portfolio of Investments (Unaudited) 11/30/2014 Security Description Shares Value Common Stock (107.06%) Basic Materials (4.50%) AK Steel Holding Corp* Aceto Corp American Vanguard Corp COM Balchem Corp Century Aluminum Co* Clearwater Paper Corp.* Deltic Timber Corp Globe Specialty Metals Inc Hawkins Inc. HB Fuller Co Innophos Holdings Inc Kaiser Aluminum Corp KapStone Paper and Packaging Corp* Kraton Performance Polymers Inc* Materion Corp Neenah Paper Inc OM Group Inc. PH Glatfelter Co. Quaker Chemical Corp A Schulman Inc Schweitzer-Mauduit Internation Inc Stepan Co Stillwater Mining Co* US Silica Holdings Inc Wausau Paper Corp. Zep Inc Total Basic Materials Communications (3.78%) Anixter International, Inc. Atlantic Tele-Network, Inc. Black Box Corp. Blucora Inc* CalAmp Corp.* Cincinnati Bell Inc* ComScore Inc* Comtech Telecommunications Crp Dice Holdings Inc* 8X8 Inc* EW Scripps Co/The* FTD Cos Inc* General Communication, Inc* Harmonic, Inc.* Harte-Hanks Inc HealthStream Inc.* Ixia* Liquidity Services Inc* LogMeIn Inc* Lumos Networks Corp NETGEAR Inc* NIC Inc. NTELOS Holdings Corp. Oplink Communications Inc. Perficient Inc* Procera Networks, Inc.* QuinStreet Inc* Scholastic Corp Sizmek Inc* Spok Holdings Inc Stamps.com Inc.* Vasco Data Security International Inc* ViaSat Inc* (c) XO Group Inc* Total Communications Consumer, Cyclical (17.46%) Allegiant Travel Co American Woodmark Corp* Arctic Cat Inc. Barnes & Noble Inc.* Big 5 Sporting Goods Corp Biglari Holdings Inc.* BJ's Restaurants Inc* Blue Nile Inc* Boyd Gaming Corp* Brown Shoe Co Inc Buckle Inc/The Buffalo Wild Wings Inc* (c) Callaway Golf Co Casey's General Stores Inc (c) Cash America International Inc Cato Corp Children's Place Inc Christopher & Banks Corp.* Cracker Barrel Old Country Store Inc Daktronics Inc DTS Inc* DineEquity Inc Dorman Products Inc* Ethan Allen Interiors Inc. Ezcorp Inc* First Cash Financial Services Inc* Francesca's Holdings Corp* Fred's Inc G & K Services Inc. G-III Apparel Group Ltd* Genesco Inc* Group 1 Automotive Inc. Haverty Furniture Cos Inc Hibbett Sports Inc* Iconix Brand Group Inc* Interface Inc Interval Leisure Group Inc iRobot Corp* Jack In The Box Inc. JAKKS Pacific Inc.* Kirkland's Inc.* La-Z-Boy Inc Lithia Motors Inc Lumber Liquidators Holdings Inc* M/I Homes Inc* Marcus Corp MarineMax Inc* Marriott Vacations Worldwide Corp Mens Wearhouse Inc. Meritage Homes Corp* Monarch Casino & Resort Inc.* Movado Group Inc Multimedia Games Holding Co Inc* MWI Veterinary Supply Inc* Oxford Industries Inc. Papa John's International Inc Pep Boys-Manny Moe & Jack* Perry Ellis International Inc* PetMed Express Inc. Pinnacle Entertainment Inc* Pool Corp Quiksilver Inc* Red Robin Gourmet Burgers Inc* Regis Corp Ruby Tuesday Inc.* Ruth's Hospitality Group Inc Ryland Group Inc. ScanSource Inc* Scientific Games Corp* Select Comfort Corp.* Sketchers USA Inc - Cl A* SkyWest Inc Sonic Automotive Inc Sonic Corp Spartan Motors Inc Stage Stores Inc. Standard Motor Products Inc. Standard Pacific Corp.* Stein Mart Inc Steven Madden Ltd* Superior Industries International Inc Texas Roadhouse Inc - Cl A Finish Line Inc/The Titan International Inc Toro Co. (c) Tuesday Morning Corp* UniFirst Corp/MA United Stationers Inc Universal Electronics Inc.* Vitamin Shoppe Inc.* VOXX International Corp* Winnebago Industries Inc Wolverine World Wide Inc. Zumiez Inc* Total Consumer, Cyclical Consumer, Non-Cyclical (19.69%) Abaxis Inc ABIOMED Inc* ABM Industries Inc Albany Molecular Research Inc* Acorda Therapeutics Inc* Affymetrix Inc* Air Methods Corp* Akorn Inc* Alliance One International Inc* Almost Family Inc.* Amedisys Inc* American Public Education Inc* American States Water Co AMN Healthcare Services Inc.* Amsurg Corp* Analogic Corp Andersons Inc Anika Therapeutics Inc* B&G Foods Inc Bio-Reference Laboratories Inc* Blyth Inc Boston Beer Co Inc* Calavo Growers Inc Cal-Maine Foods Inc Cambrex Corp* Cantel Medical Corp Capella Education Co Cardtronics Inc* Career Education Corp* CDI Corp Centene Corp* Central Garden and Pet Co* Chemed Corp CONMED Corp CorVel Corp.* Cross Country Healthcare Inc* Cryolife Inc. Cyberonics Inc* Cynosure Inc. Cl A* Diamond Foods Inc.* Emergent Biosolutions Inc* Ensign Group Inc. ExlService Holdings Inc* Forrester Research Inc. Gentiva Health Services, Inc.* Greatbatch Inc* Green Dot Corp. Cl A* Haemonetics Corp* Hanger Inc* Healthcare Services Group Inc Healthways Inc* Heartland Payment Systems Inc Heidrick & Struggles International Inc Helen of Troy Ltd.* ICU Medical Inc* Impax Laboratories Inc* Insperity Inc Integra LifeSciences Holdings Corp* Inter Parfums Inc Invacare Corp IPC The Hospitalist Co. Inc* ITT Educational Services Inc.* J & J Snack Foods Corp Kelly Services Inc. Kindred Healthcare Inc Korn/Ferry International* Landauer Inc. Lannett Co Inc.* LHC Group Inc* Ligand Pharmaceuticals Inc. Class B* Luminex Corp* Magellan Health Inc* Mallinckrodt PLC* Matthews International Corp MAXIMUS Inc (c) Medifast Inc* Meridian Bioscience Inc Merit Medical Systems Inc.* Molina Healthcare Inc* Momenta Pharmaceuticals Inc.* Monro Muffler Brake Inc Monster Worldwide Inc* Natus Medical Inc* Navigant Consulting Inc* Neogen Corp* Nutrisystem Inc NuVasive Inc* On Assignment Inc.* Outerwall Inc* PAREXEL International Corp* (c) PharMerica Corp* Prestige Brands Holdings Inc* Repligen Inc.* Resources Connection Inc Sanderson Farms Inc Seneca Foods Corp* Snyder's - Lance Inc SpartanNash Co Spectrum Pharmaceuticals Inc* Strayer Education Inc* SurModics Inc* Symmetry Medical Inc* TeleTech Holdings Inc* Medicines Co* Treehouse Foods Inc* (c) TrueBlue Inc.* Universal Technical Institute Inc Viad Corp WD-40 Co. West Pharmaceutical Services Inc (c) Total Consumer, Non-Cyclical Energy (2.45%) Approach Resources Inc* Basic Energy Services Inc.* C&J Energy Services Inc* Carrizo Oil & Gas Inc* Comstock Resources Inc. Contango Oil & Gas Co* Exterran Holdings Inc. Flotek Industries Inc.* Geospace Technologies Corp* Gulf Island Fabrication Inc Hornbeck Offshore Services Inc* ION Geophysical Corp* Matrix Service Co* Newpark Resources Inc* Northern Oil and Gas Inc.* PDC Energy Inc* Penn Virginia Corp* PetroQuest Energy Inc* Pioneer Energy Services Corp* SEACOR Holdings Inc* Stone Energy Corp* Tesco Corp TETRA Technologies Inc.* Total Energy Financial (23.62%) Acadia Reality Trust Agree Realty Corp American Assets Trust Inc AMERISAFE Inc Associated Estates Realty Corp Bank Mutual Corp Bank of the Ozarks Inc Banner Corp BBCN Bancorp Inc BofI Holding Inc* Boston Private Financial Holdings Inc Brookline Bancorp, Inc Calamos Asset Management Inc CL A Capstead Mortgage Corp Cardinal Financial Corp CareTrust REIT Inc* Cedar Realty Trust Inc City Holding Co Columbia Banking System Inc Community Bank System Inc CoreSite Realty Corp Cousins Properties, Inc CVB Financial Corp DiamondRock Hospitality Co Dime Community Bancshares Inc EastGroup Properties Inc Ehealth Inc* Employers Holdings Inc Encore Capital Group, Inc.* Enova International Inc* EPR Properties Evercore Partners Inc-Cl A FNB Corp/PA Financial Engines Inc. First BanCorp/Puerto Rico* First Commonwealth Financial Corp First Financial Bancorp First Financial Bankshares Inc First Midwest Bancorp Inc/IL Forestar Group Inc* Franklin Street Properties Corp FXCM Inc CL A Geo Group Inc/The Getty Realty Corp Glacier Bancorp Inc Government Properties Income Trust Hanmi Financial Corporation HCI Group Inc Healthcare Realty Trust Inc HFF Inc Cl A Higher one Holdings Inc* Home Bancshares Inc. Horace Mann Educators Corp. Independent Bank Corp Infinity Property & Casualty Corp Inland Real Estate Corp Interactive Brokers Group Inc CL A Investment Technology Group Inc* Kite Realty Group Trust LaSalle Hotel Properties Lexington Realty Trust LTC Properties, Inc MarketAxess Holdings Inc MB Financial Inc Meadowbrook Insurance Group Inc Medical Properties Trust Inc National Penn Bancshares, Inc. Navigators Group Inc* NBT Bancorp, Inc. Northwest Bancshares Inc Old National Bancorp Oritani Financial Corp Parkway Properties Inc Pennsylvania Real Estate Investment Trust Pinnacle Financial PartnersInc Piper Jaffray Cos* Portfolio Recovery Associates Inc* Post Properties Inc PrivateBancorp Inc ProAssurance Corp Provident Financial Services Inc PS Business Parks Inc RLI Corp Retail Opportunity Investments Corp S&T Bancorp, Inc. Sabra Health Care REIT Inc Safety Insurance Group Inc Saul Centers Inc Selective Insurance Group Inc Simmons First National Corp. Sovran Self Storage, Inc. Sterling Bancorp Stewart Information Services Corp Stifel Financial Corp* Susquehanna Bancshares, Inc SWS Group Inc.* Tanger Factory Outlet Center Inc Texas Capital Bancshares, Inc* Tompkins Financial Corp TrustCo Bank Corp UMB Financial Corp United Bankshares Inc United Community Banks Inc United Fire Group Inc. Universal Health Realty Income Trust Universal Insurance Holdings Inc Urstadt Biddle Properties Inc ViewPoint Financial Group Inc Virtus Investment Partners Inc WageWorks Inc* Wilshire Bancorp Inc Wintrust Financial Corp World Acceptance Corp.* Total Financial Industrial (19.62%) AAON, Inc. AAR Corp Actuant Corp Advanced Energy Industries Inc* Aegion Corp* Aerovironment Inc.* Albany International Corp AM Castle & Co.* American Science & Engineering Inc Apogee Enterprises Inc Applied Industrial Technologie Inc ArcBest Corp Astec Industries Inc Atlas Air Worldwide Holdings Inc* AZZ Inc Badger Meter Inc Barnes Group Inc Bel Fuse Inc. CL B Belden Inc Benchmark Electronics Inc* Boise Cascade Co* Brady Corp Briggs & Stratton Corp Bristow Group Inc Calgon Carbon Corp* Checkpoint Systems Inc.* CIRCOR International Inc Cognex Corp* Coherent Inc.* Comfort Systems USA Inc. CTS Corp Cubic Corp Curtiss-Wright Corp Darling Ingredients Inc* Drew Industries Inc DXP Enterprises Inc* Dycom Industries Inc.* Electro Scientific Industries Inc Emcor Group Inc Encore Wire Corp EnerSys (c) EnPro Industries, Inc.* Era Group Inc* ESCO Technologies Inc. Exponent Inc Fabrinet* FARO Technologies Inc* Federal Signal Corp Forward Air Corp Franklin Electric Co Inc GenCorp, Inc.* General Cable Corp Gibraltar Industries Co* Griffon Corp Haynes International Inc Headwaters Inc.* Heartland Express Inc Hillenbrand, Inc Hub Group Inc* II-VI Inc* Intevac Inc* John Bean Technologies Corp Kaman Corp Class A Knight Transportation Inc. Koppers Holdings Inc Lindsay Corp. Littelfuse Inc. LSB Industries Inc* Lydall Inc* Martin Marietta Materials Inc Matson Inc Methode Electronics Inc Mobile Mini Inc. Moog Inc. CL A* Mueller Industries Inc Myers Industries Inc National Presto Industries Inc Newport Corp* Olympic Steel Inc. Orbital Sciences Corp* Orion Marine Group Inc.* OSI Systems Inc.* PGT Inc* Park Electrochemical Corp Plexus Corp* Powell Industries Inc Quanex Building Products Corp Roadrunner Transportation Systems Inc* Rofin-Sinar Technologies Inc.* Rogers Corp.* RTI International Metals Inc.* Saia Inc.* Sanmina Corp* Simpson Manufacturing Co Inc Standex International Corp Sturm Ruger & Co Inc Taser International Inc* Teledyne Technologies Inc* (c) Tennant Co Tetra Tech Inc. Tredegar Corp TTM Technologies Inc.* Universal Forest Products Inc UTi Worldwide Inc* Vicor Corp* Watts Water Technologies Inc Total Industrial Technology (11.71%) Agilysys Inc* Blackbaud Inc Bottomline Technologies de Inc* Brooks Automation Inc. Cabot Microelectronics Corp.* CACI International Inc* CEVA Inc* Ciber Inc.* Cirrus Logic Inc* Cohu Inc. Computer Programs & Systems Inc CSG Systems International Inc Dealertrack Technologies Inc* Digi International Inc.* Digital River Inc* Diodes Inc* DSP Group Inc.* Ebix Inc. Electronics For Imaging Inc.* Engility Holdings Inc* Entropic Communications Inc* Epiq Systems Inc. Exar Corp.* iGATE Corp* Insight Enterprises Inc.* Interactive Intelligence Group Inc* J2 Global Inc Kopin Corp* Kulicke & Soffa Industries Inc* LivePerson Inc.* Manhattan Associates Inc* ManTech International Corp Cl A Medidata Solutions Inc* (c) Mercury Systems Inc* Micrel Inc. Microsemi Corp* MicroStrategy Inc CL A* MKS Instruments Inc. Monolithic Power Systems Inc Monotype Imaging Holdings Inc MTS Systems Corp. Nanometrics Inc* NetScout Systems Inc.* Omnicell Inc* Pericom Semiconductor Corp.* Power Integrations Inc. Progress Software Corp* QLogic Corp* Quality Systems Inc Rubicon Technology Inc* Rudolph Technologies Inc.* Super Micro Computer Inc* Sykes Enterprises Inc* Synaptics Inc* Synchronoss Technologies Inc* SYNNEX Corp Take-Two Interactive Software Inc* Tangoe Inc* Tessera Technologies Inc Triquint Semiconductor Inc.* Tyler Technologies Inc.* Ultratech Inc.* Veeco Instruments Inc.* Virtusa Corp* Total Technology Utilities (4.23%) ALLETE Inc. Arch Coal Inc Avista Corp Cloud Peak Energy Inc* El Paso Electric Co FutureFuel Corp Green Plains Inc Laclede Group Inc./The New Jersey Resources Corp Northwest Natural Gas Co NorthWestern Corp Piedmont Natural Gas Co Inc (c) South Jersey Industries Inc Southwest Gas Corp SunCoke Energy Inc UIL Holdings Corp Total Utilities Total Common Stock (Cost $36,513,912) Total Investments (Cost $36,513,912) (a) (107.06%) Liabilities in Excess of Other Assets (-7.06%) ) Net Assets (100.00%) * Non-income producing security. (a) Aggregate cost for federal income tax purpose is $36,513,912. At November 30, 2014, unrealized appreciation (depreciation) of securities is as follows: Unrealized appreciation Unrealized depreciation ) Net unrealized appreciation Because tax adjustments are calculated annually, the above tax figures reflect the tax adjustments outstanding at the Fund's previous fiscal year end. For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual and annual reports. (b) Futures contracts at November 30, 2014: Contracts - $100 times premium / delivery month / commitment / exchange Russell 2000 MINI Notional Value Unrealized Appreciation 2/ DEC 2014 / Long / ICE (c) A portion of these shares have been pledged in connection with obligations for futures contracts. SHELTON CORE VALUE FUND Portfolio of Investments (Unaudited) 11/30/2014 Security Description Shares Value Common Stock (95.53%) Basic Materials (4.06%) Chemicals (4.06%) EI Du Pont de Nemours & Co. PPG Industries, Inc. Praxair Inc. Sensient Technologies Corp Total Basic Materials Communications (5.85%) Media (2.25%) Walt Disney Co. Telecommunications (3.60%) AT&T Inc Keysight Technologies Inc* Rogers Communications - CL B Verizon Communications, Inc. Total Communications Consumer, Cyclical (7.22%) Auto Manufacturers (1.20%) Ford Motor Co. Retail (6.02%) Home Depot, Inc. McDonald's Corp. Ross Stores Inc. Target Corp. Total Consumer, Cyclical Consumer, Non-Cyclical (20.98%) Agriculture (2.41%) Altria Group, Inc. Reynolds American Inc Biotechnology (3.76%) Celgene Corp.* Gilead Sciences, Inc.* Commercial Services (0.72%) Halyard Health Inc* Moody's Corp. Cosmetics / Personal Care (2.75%) Colgate-Palmolive Co. Procter & Gamble Co. Food (0.75%) Conagra Foods, Inc. Healthcare - Products (1.61%) Baxter International, Inc. Healthcare - Services (2.87%) Aetna Inc WellPoint Inc Household Products / Wares (0.94%) Kimberly-Clark Corp. Pharmaceuticals (5.17%) Abbott Laboratories AbbVie Inc. Amerisource Bergen Corp. Merck & Co. Inc. Total Consumer, Non-Cyclical Energy (10.21%) Oil & Gas (8.07%) Anadarko Petroleum Corp. BP PLC ADR Chevron Corp. ConocoPhillips Devon Energy Corp. Exxon Mobil Corp. Royal Dutch Shell PLC-ADR A Oil & Gas Services (1.81%) Baker Hughes Inc. Schlumberger Ltd Pipelines (0.33%) Spectra Energy Corp Total Energy Financial (18.68%) Banks (13.80%) Bank of America Corp. Bank of New York Mellon Corp Citigroup, Inc. Goldman Sachs Group, Inc. JPMorgan Chase & Co. Morgan Stanley State Street Corp. US Bancorp/MN Wells Fargo & Co. Diversified Financial Services (2.13%) Blackrock, Inc. Class A FNF Group FNFV Group* Intercontinental Exchange Inc. Insurance (2.75%) Arthur J Gallagher & Co. Aspen Insurance Holdings Ltd. Marsh & McLennan Co.'s, Inc. Principal Financial Group Inc StanCorp Financial Group, Inc. Total Financial Industrial (10.83%) Aerospace/Defense (3.60%) Boeing Co. Northrop Grumman Corp. Rockwell Collins Inc United Technologies Corp. Electronics (0.20%) Agilent Technologies, Inc. Machinery - Construction & Mining (1.37%) Caterpillar, Inc. Miscellaneous Manufacturing (3.37%) 3M Co. Danaher Corp. Transportation (2.29)% FedEx Corp. Seaspan Corp Union Pacific Corp. United Parcel Service, Inc. Class B Total Industrial Technology (11.21%) Computers (2.14%) EMC Corp./MA Hewlett Packard Co. Int'l Business Machines Corp. Semiconductors (5.20%) Analog Devices, Inc. Intel Corp. KLA-Tencor Corp. Linear Technology Corp. QUALCOMM, Inc. Taiwan Semiconductor Mfg CoLtd Sponsored ADR Texas Instruments, Inc. Software (3.87%) Microsoft Corp. Oracle Corp. Paychex Inc. Total Technology Utilities (6.49%) Electric (5.51%) Ameren Corp. Consolidated Edison Inc DTE Energy Co. Duke Energy Corp. Entergy Corp. Exelon Corp. FirstEnergy Corp. NextEra Energy Inc PG&E Corp. Pinnacle West Capital Corp. Southern Co. Gas (0.98%) NiSource Inc Sempra Energy Total Utilities Total Common Stock (Cost $100,696,407) Preferred Stock (0.91%) Amerityre Corp Preferred Conv Total Preferred Stock (Cost $2,000,000) Total Investments (Cost $102,696,407) (a) (96.44%) Other Net Assets (3.56%) Net Assets (100.00%) * Non-income producing security. (a) Aggregate cost for federal income tax purpose is $102,921,485. At November 30, 2014, unrealized appreciation (depreciation) of securities is as follows: Unrealized appreciation Unrealized depreciation ) Net unrealized appreciation Because tax adjustments are calculated annually, the above tax figures reflect the tax adjustments outstanding at the Fund's previous fiscal year end. For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual and annual reports. EUROPEAN GROWTH AND INCOME FUND Portfolio of Investments (Unaudited) 11/30/2014 Security Description Shares Value Common Stock (99.13%) Basic Materials (5.79%) Chemicals (2.42%) BASF SE ADR Mining (3.37%) BHP Billiton Ltd. Rio Tinto PLC Total Basic Materials Communications (5.24%) Telecommunications (5.24%) Deutsche Telekom AG ADR Telefonaktiebolaget LMEricsson ADR Telefonica SA ADR Total Communications Consumer, Cyclical (5.02%) Apparel (2.55%) LVMH Moet Hennessy Louis Vuitton SA ADR Auto Manufacturers (2.47%) Daimler AG Total Consumer, Cyclical Consumer, Non-Cyclical (44.93%) Agriculture (3.74%) British America Tobacco PLC ADR Beverages (6.37%) Anheuser-Busch InBev Diageo PLC Sponsored ADR Food (9.20%) Nestle SA-Spons ADR Unilever NV Pharmaceuticals (25.62%) AstraZeneca PLC Spons ADR Bayer AG Glaxosmithkline PLC ADR Novartis Ag Sponsored ADR Roche Holding AG Sanofi ADR Total Consumer, Non-Cyclical Energy (11.56%) Oil & Gas (11.56%) BP PLC ADR Eni SpA ADR Royal Dutch Shell PLC-ADR A Total SA ADR Total Energy Financial (21.22%) Banks (13.05%) Banco Bilbao Vizcaya Argentari SA ADR Banco Santander SA ADR Barclays PLC- Spons ADR BNP Paribas SA ADR Deutsche Bank AG HSBC Holdings PLC ADR UBS AG Insurance (8.17%) Allianz SE ADR AXA SA ADR ING Groep NV ADR* Total Financial Industrial (3.39%) Miscellaneous Manufacturing (3.39%) Siemens AG ADR Total Industrial Technology (1.98%) Software (1.98%) SAP SE ADR Total Technology Total Common Stock (Cost $10,434,053) Total Investments (Cost $10,434,053) (a) (99.13%) Other Net Assets (0.87%) Net Assets (100.00%) * Non-income producing security. (a) Aggregate cost for federal income tax purpose is $10,434,053. At November 30, 2014, unrealized appreciation (depreciation) of securities is as follows: Unrealized appreciation Unrealized depreciation ) Net unrealized appreciation Because tax adjustments are calculated annually, the above tax figures reflect the tax adjustments outstanding at the Fund's previous fiscal year end. For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual and annual reports. NASDAQ Portfolio of Investments (Unaudited) 11/30/2014 Security Description Shares Value Common Stock (97.07%) Basic Materials (0.37%) Chemicals (0.37%) Sigma-Aldrich Corp. Total Basic Materials Communications (30.94%) Internet (19.52%) Amazon.Com Inc.* (c) Baidu Inc. - ADR* EBay, Inc.* Equinix Inc. Expedia Inc F5 Networks, Inc.* Facebook Inc. Cl A* Google Inc Cl A* Google Inc* Liberty Interactive Corp* Liberty Interactive Corp Ventures A* Netflix Inc* Priceline Group Inc* Symantec Corp. TripAdvisor Inc* Yahoo! Inc.* Media (7.40%) Charter Communications, Inc. Class A* Comcast Corp. DIRECTV* Discovery Communications Inc* Discovery Communications Inc. Class C* DISH Network Corp* Liberty Global PLC A* Liberty Media Corp* Liberty Media Corp Class C* Sirius XM Holdings, Inc.* Twenty-First Century Fox Inc. Viacom Inc Telecommunications (4.02%) Cisco Systems, Inc. SBA Communications Corp Cl A* VimpelCom Ltd ADR Vodafone Group PLC (New) Total Communications Consumer, Cyclical (6.98%) Auto Manufacturers (1.24%) PACCAR Inc. Tesla Motors, Inc* Distribution / Wholesale (0.24%) Fastenal Co. Lodging (0.91%) Marriott International, Inc/DE Wynn Resorts, Ltd Retail (4.41%) Bed Bath & Beyond, Inc.* Costco Wholesale Corp Dollar Tree Inc* O'Reilly Automotive Inc* Ross Stores Inc. Staples, Inc. Starbucks Corp. Tractor Supply Co. Toys / Games / Hobbies (0.18%) Mattel, Inc. Total Consumer, Cyclical Consumer, Non-Cyclical (20.31%) Beverages (0.91%) Keurig Green Mountain Inc Monster Beverage Corp* Biotechnology (12.84%) Alexion Pharmaceuticals, Inc.* Amgen, Inc. Biogen Idec Inc* Celgene Corp.* Gilead Sciences, Inc.* Illumina Inc.* Regeneron Pharmaceuticals Inc.* Vertex Pharmaceuticals, Inc.* Commercial Services (1.23%) Automatic Data Processing, Inc CDK Global Inc. Verisk Analytics, Inc.* Food (2.68%) Kraft Foods Group Inc Mondelez International Inc Cl A Whole Foods Market Inc Healthcare - Products (0.63%) Henry Schein Inc* Intuitive Surgical Inc* Pharmaceuticals (2.02%) Catamaran Corp.* Express Scripts Holding Co* Mylan Inc./PA* Total Consumer, Non-Cyclical Industrial (0.75%) Electronics (0.20%) Garmin Ltd Environmental Control (0.20%) Stericycle, Inc.* Transportation (0.35%) C H Robinson Worldwide, Inc. Expeditors Int'l of Washington Total Industrial Technology (37.72%) Computers (14.83%) Apple, Inc. (c) Cognizant Technology Solutions Cl A* NetApp Inc. Sandisk Corp. Seagate Technology PLC Western Digital Corp. Semiconductors (12.53%) Altera Corp. Analog Devices, Inc. Applied Materials, Inc. Avago Technologies Ltd Broadcom Corp. Intel Corp. KLA-Tencor Corp. Linear Technology Corp. Maxim Integrated Products, Inc Micron Technology, Inc.* NVIDIA Corp. NXP Semiconductor NV* QUALCOMM, Inc. Texas Instruments, Inc. Xilinx Inc. Software (10.36%) Activision Blizzard Inc Adobe Systems, Inc.* Akamai Technologies, Inc.* Autodesk, Inc.* CA Inc. Cerner Corp* Check Point Software Technologies Ltd* Citrix Systems, Inc.* Fiserv Inc.* Intuit Inc. Liberty Broadband CL-A* Liberty Broadband C* Microsoft Corp. (c) Paychex Inc. Total Technology Total Common Stock (Cost $116,773,571) Total Investments (Cost $116,773,571) (a) (97.07%) Other Net Assets (2.93%) Net Assets (100.00%) * Non-income producing security. (a) Aggregate cost for federal income tax purpose is $116,842,759. At November 30, 2014, unrealized appreciation (depreciation) of securities is as follows: Unrealized appreciation Unrealized depreciation ) Net unrealized appreciation Because tax adjustments are calculated annually, the above tax figures reflect the tax adjustments outstanding at the Fund's previous fiscal year end. For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual and annual reports. (b) Futures contracts at November 30, 2014: Contracts - $20 times premium / delivery month / commitment / exchange Nasdaq 100 E-MINI Notional Value Unrealized Appreciation 58 / DEC 2014 / Long / CME (c) A portion of these shares have been pledged in connection with obligations for futures contracts. SHELTON GREEN ALPHA FUND Portfolio of Investments (Unaudited) 11/30/2014 Security Description Shares Value Common Stock (93.55%) Basic Materials (1.03%) Iron/Steel (1.03%) Schnitzer Steel Industries Inc Total Basic Materials Communications (6.38%) Internet (3.34%) Google Inc Cl A* Google Inc* Telecommunications (3.04%) Sierra Wireless Inc* Total Communications Consumer, Cyclical (7.10%) Auto Manufacturers (4.19%) Kandi Technologies Group Inc* Tesla Motors, Inc* Home Furnishings (0.17%) Sharp Corp - ADR* Office Furnishings (2.74%) Herman Miller, Inc. Interface Inc Total Consumer, Cyclical Consumer, Non-Cyclical (17.06%) Food (8.14%) Hain Celestial Group Inc* SunOpta, Inc.* United Natural Foods Inc.* Water (8.92%) American Water Works Co. California Water Service Group Consolidated Water Co Ltd Veolia Environnement ADR Total Consumer, Non-Cyclical Industrial (26.79%) Building Materials (1.69%) Trex Co. Inc.* Electrical Components & Equipment (10.71%) Acuity Brands, Inc Advanced Energy Industries Inc* Canadian Solar Inc* SunPower Corp* Universal Display Corp.* Electronics (6.88%) Badger Meter Inc Garmin Ltd Itron, Inc* Kyocera Corp. ADR Waters Corp.* Engineering & Construction (2.00%) ABB Ltd. ADR Environmental Control (0.72%) Darling Ingredients Inc* Machinery-Diversified (1.78%) Lindsay Corp. Xylem Inc. Miscellaneous Manufacturing (3.01%) Pentair PLC Total Industrial Technology (25.32%) Computers (2.98%) Int'l Business Machines Corp. Maxwell Technologies, Inc.* Semiconductors (19.01%) Aixtron SE ADR* Applied Materials, Inc. Atmel Corp.* Brooks Automation Inc. Cree, Inc.* Exar Corp.* First Solar Inc* IXYS Corp. Power Integrations Inc. QUALCOMM, Inc. SunEdison Inc.* Veeco Instruments Inc.* Software (3.33%) ANSYS, Inc* Autodesk, Inc.* Digi International Inc.* Total Technology Utilities (9.87%) Energy-Alternate Sources (9.87%) JinkoSolar Holding Co Ltd- ADR* Pattern Energy Group Inc. Cl A SolarCity Corp* Trina Solar LTD- Spon ADR* Vestas Wind Systems A/S* Total Utilities Total Common Stock (Cost $19,758,631) Total Investments (Cost $19,758,631) (a) (93.55%) Other Net Assets (6.45%) Net Assets (100.00%) * Non-income producing security. (a) Aggregate cost for federal income tax purpose is $19,758,878. At November 30, 2014, unrealized appreciation (depreciation) of securities is as follows: Unrealized appreciation Unrealized depreciation ) Net unrealized appreciation Because tax adjustments are calculated annually, the above tax figures reflect the tax adjustments outstanding at the Fund's previous fiscal year end. For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual and annual reports. Fair Value Measurements The Fund utilizes various methods to measure the fair value of most of its investments on a recurring basis. U.S. GAAP establishes a hierarchy that prioritizes inputs to valuation methods. The three levels of inputs are: Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the company has the ability to access. Level 2 – Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3- Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including, for example, the type of security, whether the security is new and not yet established in the marketplace, the liquidity of markets, and other characteristics particular to the security. To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment. Accordingly, the degree of judgment exercised in determining fair value is greatest for instruments categorized in Level 3. The inputs used to measure fair value may fall into different levels of the fair value hierarchy. In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety, is determined based on the lowest level input that is significant to the fair value measurement in its entirety. The following table summarizes the valuation of the Trust's securities at November 30, 2014 using fair value hierarchy: Level 1(a) Level 2(a) Level 3(a) Level 1(a) Fund Investments in Securities (b) Investments in Securities (c) Investments in Securities Total Futures Contracts - Assets or Liabilities (d) California Tax-Free Income Fund - - - U.S. Government Securities Fund - - - Short-Term U.S. Government Bond Fund - - - The United States Treasury Trust Fund - - - S&P 500 Index Fund - - ) S&P MidCap Index Fund - - ) S&P SmallCap Index Fund - - ) Shelton Core Value Fund - - European Growth & Income Fund - - - Nasdaq-100 Index Fund - - Shelton Green Alpha Fund - - - Total $ (a) It is the Fund's policy to recognize transfers between levels on the last day of the reporting period. There were no transfers in or out of Level 1, Level 2, and Level as of November 30, 2014. (b) All publicly traded common stocks and preferred stocks held in the Funds are Level 1 securities. For a detailed break-out of equity securities by major industry classification, please refer to the Portfolio of Investments. (c) All fixed income securities held in the Funds are Level 2 securities. For a detailed break-out of fixed income securities by type, please refer to the Portfolio of Investments. (d) Represents variation margin on the last day of the reporting period. Shelton Core Value Fund Level 3 Securities Preferred Stock Beginning Balance $ Net Purchases - Net Sales - Total Realized Gain (Loss) - Change in Unrealized Appreciation (Depreciation) - Accrued Interest - Transfers into Level 3 - Transfers out of Level 3 - Ending Balance $ The convertible preferred security is valued at fair value. The value of the common stock is reviewed at least once a week. Should the common stock rise over ten cents per share or fall over five cents per share and maintain that level for a one week period, a pricing committee would be reconvened to evaluate the price valuation. Item 2. Controls and Procedures (a) Based on an evaluation of the disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940), the disclosure controls and procedures as of a date within 90 days prior to the filing date of this Form N-Q (the "Report"), are reasonably designed to ensure that information required to be disclosed by the Registrant in the Report is recorded, processed, summarized and reported by the filing date, including ensuring that information required to be disclosed in the Report is accumulated and communicated to the Registrant's management, including the Registrant's principal executive officer and principal financial officer. Based on such evaluation, the Registrant's Principal Executive Officer and Principal Financial Officer have determined that the disclosure controls and procedures are effective. (b) There were no significant changes in the Registrant's internal controls over financial reporting or in other factors that could significantly affect these controls subsequent to the date of their evaluation, in connection with the preparations of this Quarterly Schedule of Portfolio of Investments. Item 3. Exhibits Separate certifications for each principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Act (17 CFR 270.30a-2(a)) is attached hereto as Exhibit 99.CERT. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Shelton Funds By /s/ Stephen C. Rogers Stephen C. Rogers, President (as Principal Executive Officer) Date January 21, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By /s/ Stephen C. Rogers Stephen C. Rogers, President (as Principal Executive Officer) Date January 21, 2015 By /s/ William P. Mock William P. Mock Treasurer (as Principal Financial Officer) Date January 21, 2015
